 
 
II 
111th CONGRESS 1st Session 
S. 2091 
IN THE SENATE OF THE UNITED STATES 
 
October 29, 2009 
Ms. Klobuchar introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To suspend temporarily the duty on certain perfluorocarbon amines. 
 
 
1.Certain perfluorocarbon amines 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00C9-C15 Perfluorocarbon amines (CAS No. 86058–42–1) (provided for in subheading 2921.19.60)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
